      Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 1 of 16 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NAPERVILLE DENTAL SPECIALISTS AND
GENERAL ORAL HEALTH CARE, P.C.,
INNOVATIVE ORTHODONTIC CENTERS, P.C.,
INNOVATIVE PEDIATRIC DENTISTRY, LLC,
and IMPACT DENTAL LABORATORY, LLC,

                     Plaintiffs,

 v.                                                        Case No.

 THE CINCINNATI INSURANCE COMPANIES
 THE CINCINNATI INSURANCE COMPANY,
 THE CINCINNATI INDEMNITY COMPANY,
 THE CINCINNATI CASUALTY COMPANY,                               JURY TRIAL DEMANDED
 and THE CINCINNATI SPECIALTY
 UNDERWRITERS INSURANCE COMPANY,

                     Defendants.

                                    COMPLAINT AT LAW

      Plaintiffs, NAPERVILLE DENTAL SPECIALISTS AND GENERAL ORAL HEALTH

CARE, P.C., INNOVATIVE ORTHODONTIC CENTERS, P.C., INNOVATIVE PEDIATRIC

DENTISTRY, LLC, IMPACT DENTAL LABORATORY, LLC, (“Plaintiffs”), through their

attorneys, CLIFFORD LAW OFFICES, P.C., complaining of the Defendants, THE CINCINNATI

INSURANCE COMPANIES,                THE CINCINNATI INSURANCE COMPANY, THE

CINCINNATI INDEMNITY COMPANY, THE CINCINNATI CASUALTY COMPANY, and

THE CINCINNATI SPECIALTY UNDERWRITERS INSURANCE COMPANY, (hereinafter

collectively CINCINNATI INSURANCE), allege as follows:

                                      INTRODUCTION

         1.    Plaintiffs are the owners and operators of dental practice businesses in Naperville

 and Shorewood, Illinois. Plaintiffs are owned and operated by licensed dentists and provide

                                                1
      Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 2 of 16 PageID #:2




dental services to their patients. Plaintiffs were required by orders issued by the State of Illinois,

to cease most operations, through no fault of their own, as part of the State’s efforts to slow the

spread of the COVID-19 global pandemic. The closures mandated by these orders presented an

existential threat to Plaintiffs’ businesses that employ numerous Illinois residents. To protect

their businesses from situations like these, which threaten the livelihood of Plaintiffs’ employees

due to factors wholly outside of their control, Plaintiffs obtained business interruption insurance

from CINCINNATI INSURANCE. In blatant breach of its insurance obligations that it

voluntarily undertook in exchange for Plaintiffs’ premium payments, CINCINNATI

INSURANCE has denied Plaintiffs’ claims arising from the State-ordered interruption of their

businesses.

        2.     As a result, Plaintiffs now bring this action against CINCINNATI INSURANCE

for its failure to provide insurance coverage for the business income Plaintiffs lost because of the

ongoing Coronavirus (COVID-19) pandemic and its failure to honor its obligations under the

commercial businessowners insurance policy issued to Plaintiffs, which provides coverage for

losses incurred due to a necessary suspension of their operations, including when their businesses

are forced to close due to a government order.

        3.     On March 15, 2020, during the term of the policy issued by CINCINNATI

INSURANCE to Plaintiffs, Illinois Governor Pritzker issued an order first closing all restaurants

and bars to the public in an effort to address the ongoing COVID-19 pandemic. A few days later,

on March 20, 2020, Governor Pritzker ordered all “non-essential businesses” to close.

        4. On March 15, 2020 the Illinois State Dental Society issued a recommendation that

dentists cease all in-person dental treatment except for dental emergencies. The organization

also noted that it was supporting to the fullest extent the closure orders issued by Governor


                                                  2
      Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 3 of 16 PageID #:3




Pritzker.

        5.       Additionally, on March 16, 2020 the American Dental Association issued a

recommendation to dentists nationwide that elective procedures be postponed and that dentists

provide only emergency dental care.

            6.     On April 1, 2020, the American Dental Association reiterated that dentists should

keep their offices closed to all except for urgent and emergency procedures until April 30, 2020

at the earliest, noting that their position was consistent with the recommendation of the U.S.

Centers for Disease Control and Prevention. The nation’s largest dental association further

explained that the rate of COVID-19 transmissions was on the rise in most states, that

asymptomatic patients cannot be assumed to be COVID-19 free, and that no dentist could be

assured that they were treating a non-infected individual.

            7. On April 14, 2020, Governor Pritzker, in conjunction with Dr. Ngozi O. Ezike,

Director of the Illinois Department of Public Health, issued Additional Guidance for Preventing

Spread of COVID-19 For the Oral Health Community and Dental Practices, which mandated

closure of dental offices for routine dental care and restricted dental services to emergency and

urgent care as determined on a case-by-case basis.

            8.   The March 15 and March 20 orders, and the April 14 directive, hereinafter are

collectively referred to as the “Closure Orders.”

            9.   As a result of the Closure Orders, Plaintiffs were forced to halt ordinary operations,

resulting in substantial lost revenues.

       10.       Despite CINCINNATI INSURANCE’s express promise in its policy to cover

Plaintiffs’ business interruption losses due to a necessary suspension of operations and/or when

the government forces a closure, CINCINNATI INSURANCE has issued blanket denials to


                                                    3
     Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 4 of 16 PageID #:4




Plaintiffs and its other similarly-situated insureds for any losses related to the Closure Orders

without first conducting any meaningful coverage investigation, let alone a “reasonable

investigation based on all available information” as required under Illinois law.

       11.      To the extent CINCINNATI INSURANCE has provided any reason to Plaintiffs

for its categorical assertion that Plaintiffs’ losses are not covered, it is based on the assertion that

the actual or alleged presence of the coronavirus, which led to the Closure Orders that prohibited

Plaintiffs from operating their businesses, does not constitute direct physical loss.

       12.      CINCINNATI INSURANCE’s conclusory statement that the actual or alleged

presence of a substance like COVID-19 does not result in physical loss to Plaintiffs’ property is

contrary to the law in Illinois. Illinois courts have consistently held that the presence of a

dangerous substance in a property constitutes “physical loss or damage.” See, e.g., Bd. of Educ.

of Twp. High Sch. Dist. No. 211 v. Int’l Ins. Co., 720 N.E.2d 622, 625–26 (Ill. Ct. App. 1999),

as modified on denial of reh’g (Dec. 3, 1999).

       13.      Furthermore, CINCINNATI INSURANCE’s statement that Plaintiffs’ claim does

not involve direct physical loss to property at their premises is contrary to the common

definitions of loss, and fails to recognize that the COVID-19 virus and closure orders caused

Plaintiffs to experience a loss of the use and availability of their business premises for extended

time periods.

       14. Moreover, unlike many commercial property policies available in the market, the

policy sold by CINCINNATI INSURANCE does not include an exclusion for loss caused by a

virus. Thus, Plaintiffs reasonably expected that the insurance they purchased from

CINCINNATI INSURANCE included coverage for property loss and damage, and business

interruption losses caused by viruses like the COVID-19 coronavirus.


                                                  4
       Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 5 of 16 PageID #:5




            15. If CINCINNATI INSURANCE had wanted to exclude pandemic-related losses

under the Plaintiffs’ policy—as many other insurers have done in other policies—it easily could

have attempted to do so on the front-end with an express exclusion. Instead, CINCINNATI

INSURANCE waited until after it collected Plaintiffs’ premiums, and after a pandemic and the

resulting Closure Orders caused catastrophic business losses to Plaintiffs, to try to limit its

exposure on the back-end through its erroneous assertion that the presence of the coronavirus is

not physical loss and therefore is not a covered cause of loss under its policies.

            16.    The fact that the insurance industry has created specific exclusions for pandemic-

related losses under similar commercial property policies undermines CINCINNATI

INSURANCE’s assertion that the presence of a virus, like the coronavirus, does not cause physical

loss or damage to property. Indeed, if a virus could never result in a physical loss to property, there

would be no need for such an exclusion. Moreover, CINCINNATI INSURANCE’s assertion

ignores the fact that their policies promised to provide coverage for losses incurred due to

government actions taken in response to dangerous physical conditions, even if those dangerous

physical conditions cause damage to property at locations other than those insured under their

policies.

            17.   Thus, CINCINNATI INSURANCE’s wholesale, cursory coverage denial is

arbitrary and unreasonable, and inconsistent with the facts and plain language of the policies it

issued. These denials appear to be driven by CINCINNATI’S INSURANCE’s desire to preempt

its own financial exposure to the economic fallout resulting from the COVID-19 crisis, rather than

to initiate, as CINCINNATI INSURANCE is obligated to do, a full and fair investigation of the

claims and a careful review of the policies they sold to Plaintiff in exchange for valuable

premiums.



                                                   5
      Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 6 of 16 PageID #:6




          18.   As a result of CINCINNATI INSURANCE’s wrongful denial of coverage,

Plaintiff files this action for a declaratory judgment establishing that it is entitled to receive the

benefit of the insurance coverage it purchased, for indemnification of the business losses it has

sustained, for breach of contract, and for bad faith claims handling under 215 ILCS 5/155.

          19. Plaintiff Naperville Dental Specialists and General Oral Health Care, PC is an

Illinois professional corporation with Illinois citizenship, and its principal place of business in

Naperville Illinois, that is owned and operated by Anthony LaVacca, DDS. Plaintiff Innovative

Orthodontic Centers, PC is an Illinois professional corporation with Illinois citizenship and its

principal place of business in Naperville, Illinois and a satellite office in Shorewood, Illinois,

that is owned by Mamal Ibrahim, DDS. Plaintiff Innovative Pediatric Dentistry, LLC is a limited

liability company with Illinois citizenship and its principal place of business in Naperville,

Illinois, and its members are Anthony LaVaca, DDS and Mamal Ibrahim, DDS. Plaintiff Impact

Dental Laboratory, LLC is a limited liability company with Illinois citizenship and its principal

place of business in Naperville, Illinois, and its member is Anthony LaVacca, DDS.

         20.    Plaintiffs provide dental care, treatment and services to members of the public.

During the relevant times herein Plaintiffs had a policy of insurance providing coverage for

property damage, business interruption and related losses pursuant to policy number

05ECP0247881 issued to them by Defendant Cincinnati Insurance.

         21. Defendants are Ohio corporations with their principal place of business in Fairfield,

Ohio, and are engaged in the business of selling and providing policies of insurance coverage to

commercial entities, including providers of professional dental services such as Plaintiffs in and

throughout the state of Illinois and elsewhere.




                                                  6
      Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 7 of 16 PageID #:7




                                   JURISDICTION & VENUE

       22.      This Court has subject matter jurisdiction under 28 U.S.C. § 1332 because there is

complete diversity between the parties and the amount in controversy exceeds $75,000, exclusive

of interest and costs.

              23. This Court has personal jurisdiction over CINCINNATI INSURANCE pursuant

 to the Illinois “long arm statute,” 735 ILCS 5/2-209, because CINCINNATI INSURANCE has

 submitted to jurisdiction in this state by: (a) transacting business in Illinois; (b) contracting to

 insure a person, property or risk located within Illinois at the time of contracting; and (c) making

 a contract substantially connected with Illinois. See 735 ILCS 5/2-209(1),(4),(7). In addition,

 CINCINNATI INSURANCE exercises substantial, systematic and continuous contacts with

 Illinois by doing business in Illinois, serving insureds in Illinois, seeking additional business in

 Illinois and subjecting itself to the authority of the Illinois Department of Insurance.

             24. This Court has jurisdiction to grant declaratory relief under 28 U.S.C. § 2201

 because an actual controversy exists between the parties as to their respective rights and

 obligations under the Policy with respect to the loss of business arising from the closure orders,

 civil authority and other events detailed herein.

          25. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(2) because a

  substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred within the

  Northern District of Illinois.

                                   FACTUAL ALLEGATIONS

       26.     Plaintiff incorporates by reference, as if fully set forth herein, the allegations in

Paragraphs 1-25 above.




                                                  7
       Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 8 of 16 PageID #:8




                           THE CINCINNATI INSURANCE POLICY

        27.    In exchange for substantial premiums, CINCINNATI INSURANCE sold a

commercial property insurance policy (“the Policy”) promising to indemnify Plaintiffs for losses

resulting from occurrences, including the “necessary suspension” of business operations at any

insured location caused by or resulting from a covered cause of loss or action of Civil Authority

during the relevant time period.

        28.     The Policy was issued to Plaintiffs at their principal place of business in Illinois.

        29.     Many of the relevant provisions setting forth the scope of coverage for business

interruption losses are contained in forms FM 101 04 04 and FA 213 04 04 providing Business

Income and Extra Expense Coverage. A copy of the Policy is attached here as “Exhibit A.” (Id.

at p. 38, et seq. and p. 118, et seq.)

        30.     The Policy is an all-risk policy that provides broad coverage for losses caused by

any cause unless expressly excluded.

        31.     The Policy does not exclude losses from viruses or pandemics. Thus, the all-risk

Policy purchased by Plaintiffs covers losses caused by viruses, such as COVID-19.

        32.     The policy contains Building and Personal Property Coverage Form (FM 101 04

04) which provides that Defendant “will pay for direct physical ‘loss’ to Covered Property at the

‘premises’ caused by or resulting from any Covered Cause of Loss.” (Id. at p. 38-40).

        33.     Under the policy definitions, “Loss means accidental loss or damage.” (Id. at p.

71).

        34.     The policy further provides that “Covered Causes of Loss means RISKS OF

DIRECT PHYSICAL LOSS” unless the loss is excluded or limited. (Id. at p. 42) None of the

exclusions or limitations are applicable to Plaintiffs’ claims.


                                                   8
       Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 9 of 16 PageID #:9




        35.     As part of Cincinnati Insurance’s Building and Personal Property Coverage Form

FM 101 04 04, Defendant provided plaintiffs with Coverage Extensions which included coverage

for Business Income and Extra Expense losses. (Id. at p. 52) Cincinnati Insurance agreed that “We

will pay for the actual loss of ‘Business Income’ and ‘Rental Value’ you sustain due to the

necessary ‘suspension’ of your ‘operations’ during the ‘period of restoration.’ The ‘suspension’

must be caused by direct physical ‘loss’ to property at a ‘premises’ caused by or resulting from

any Covered Cause of Loss. (Id. at p. 53).

        36.     With respect to business interruption losses, “suspension” means: “The slowdown

or cessation of your business activities”; and “That a part or all of the ‘premises’ is rendered

untenantable.” (Id. at p. 72)

        37.     ‘Operations’ means: a. Your business activities occurring at the ‘premises’; and b.

The tenantability of the ‘premises’, if coverage for ‘Business Income’ including ‘Rental Value’ or

‘Rental Value’ applies.

        38.     “Business Income” is defined in relevant part under the Policy as “Net Income (net

profit or loss before income taxes) that would have been earned or incurred” if the suspension of

operations had not occurred, plus “Continuing normal operating expenses incurred, including

payroll.” (Id. at p. 70)

        39.     CINCINNATI INSURANCE also promised to pay Extra Expense Plaintiffs incur

during the period of restoration to “avoid or minimize the ‘suspension’ of business and to continue

‘operations’” at the premises or at temporary or replacement locations. (Id. at p. 54)

        40.     “Extra Expense” is defined in relevant part under the Policy as “necessary expenses

you incur during the ‘period of restoration’ that you would not have incurred if there had been no

direct physical ‘loss’ to property caused by or resulting from a Covered Cause of Loss.” (Id. at p.


                                                 9
       Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 10 of 16 PageID #:10




71.)

        41.    The CINCINNATI INSURANCE Policy also includes “Civil Authority” coverage,

pursuant to which CINCINNATI INSURANCE promised to “pay for the actual loss of ‘Business

Income’ you sustain and ‘Extra Expense’ you incur caused by action of civil authority that

prohibits access to the ‘premises’ due to direct physical loss to property, other than at the

‘premises’, caused by or resulting from any Covered Cause of Loss.” (Id. at p. 54)

       The Plaintiffs’ Losses Due to the Coronavirus Pandemic and the Closure Orders.

        42.    On March 11, 2020, the World Health Organization declared that the emerging

threat from the novel coronavirus—otherwise known as COVID-19—constituted a global

pandemic.

        43.    Emerging research on the virus and reports from the CDC indicate that the COVID-

19 strains physically infect and can stay alive on surfaces for at least 17 days, a characteristic that

renders property exposed to the contagion potentially unsafe and dangerous. Other research

indicates that the virus may linger on surfaces for up to four weeks in low temperatures.

        44.    In response to the pandemic, and the spread of the coronavirus in Chicago and

throughout Illinois, Governor Pritzker issued the aforementioned closure orders on March 15,

March 20 and April 14,requiring that all bars, restaurants, and other essential businesses, including

dental offices other than for emergency procedures, close and discontinue servicing the public.

        45.    On March 23, 2020, Plaintiffs were notified by a patient that the patient had been

diagnosed with COVID-19. That patient was treated at Plaintiffs’ office on April 9, 2020.

        46.    The continuous presence of the coronavirus amongst the public, and on or around

Plaintiffs’ premises, rendered the premises unsafe and unfit for their intended use and therefore,

caused both a risk of physical loss and caused direct physical loss under the Policy.


                                                  10
     Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 11 of 16 PageID #:11




       47.    The Governor’s closure orders and the recommendations of the standard-setting

American Dental Association and Illinois State Dental Society were issued in direct response to

these dangerous risks and dangerous physical conditions, and prohibited the public, other than for

an emergency, from accessing Plaintiffs’ dental offices, thereby causing a deprivation of the use

of their business premises, the necessary suspension of their operations, and triggering the

Business Income Loss and Civil Authority coverage under the Policy.

       48.     The continued enforcement of the aforementioned Governor’s closure orders and

the recommendations of the national and local professional organizations governing the practice

of dentistry were necessitated by the ongoing and increasing presence of the coronavirus amongst

the public, including Plaintiffs’ patient base, and on and around the Plaintiffs’ property and

premises, thereby causing a direct physical loss to the premises’ utility and availability for normal

dental office operations.

       49.   The aforementioned government orders and dental organization proclamations

prohibited the Plaintiffs from providing virtually all of their ordinary and customary dental

services, and prohibited the public from accessing Plaintiffs’ offices, thereby causing the

necessary suspension of their operations and triggering the Business Income Loss and Civil

Authority coverage under the Policy.

       50.     As a result of the Closure Orders, and the practice standards implemented by the

dental organizations, Plaintiffs have suffered substantial Business Income losses and incurred

Extra Expense. The covered losses incurred by Plaintiffs and owed under the Policy increased

every day, and are expected to total substantial sums of money.

       51.     Following the implementation of the Closure Orders and rules precluding all but

emergency dental care, Plaintiffs submitted a claim to CINCINNATI INSURANCE requesting


                                                 11
     Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 12 of 16 PageID #:12




coverage for their business interruption losses promised under the Policy.

       52.     On or about May 28, 2020, CINCINNATI INSURANCE denied Plaintiffs’ claim.

                          COUNT I: DECLARATORY JUDGMENT

       53.     Plaintiffs incorporate by reference, as if fully set forth herein, the facts set forth in

 paragraphs 1-52 above.

       54.     The Policy is an insurance contract under which CINCINNATI INSURANCE was

 paid premiums in exchange for its promise to pay Plaintiffs’ losses for claims covered by the

 Policy, such as business losses incurred as a result of the government orders and dental practice

 standards forcing them to close their businesses.

       55.     Plaintiffs have complied with all applicable provisions of the Policy, including

 payment of the premiums in exchange for coverage under the Policy.

       56.    CINCINNATI INSURANCE has arbitrarily and without justification refused to

 reimburse Plaintiffs for any losses incurred by Plaintiffs in connection with the covered business

 losses related to the Closure Orders and the necessary interruption of their businesses stemming

 from the COVID-19 pandemic.

       57.    An actual case or controversy exists regarding Plaintiffs’ rights and CINCINNATI

 INSURANCE’S obligations under the Policy to reimburse Plaintiffs for the full amount of losses

 incurred by Plaintiffs in connection with the necessary suspension of their dental businesses

 stemming from the COVID-19 pandemic.

       58.     Pursuant to 28 U.S.C. § 2201, Plaintiffs seek a declaratory judgment from this Court

 declaring the following:

                      (a)     Plaintiffs’ losses incurred in connection with the Closure Orders and
                related dental organization proclamations and the necessary interruption of their
                businesses stemming from the COVID-19 pandemic are insured losses under the
                Policy;

                                                  12
     Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 13 of 16 PageID #:13




                      (b)      CINCINNATI INSURANCE has waived any right it may have had
                to assert defenses to coverage or otherwise seek to bar or limit coverage for
                Plaintiffs’ losses by issuing blanket coverage denials without conducting a proper
                claim investigation as required under Illinois law; and

                     (c)      CINCINNATI INSURANCE is obligated to pay Plaintiffs for the full
                amount of the losses incurred and to be incurred in connection with the covered
                business losses related to the Closure Orders and dental organization proclamations
                during the applicable indemnity period and the necessary interruption of their
                businesses stemming from the COVID-19 pandemic.

                            COUNT II: BREACH OF CONTRACT

       59.     Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

paragraphs 1-58 above.

       60.     The Policy is an insurance contract under which CINCINNATI INSURANCE

w a s paid premiums in exchange for its promise to pay Plaintiffs’ losses for claims covered by

the Policy, such as business losses incurred as a result of the government orders forcing them to

close their businesses.

       61.     Plaintiffs have complied with all applicable provisions of the Policy, including

payment of the premiums in exchange for coverage under the Policy, and yet CINCINNATI

INSURANCE has abrogated its insurance coverage obligations pursuant to the Policy’s clear and

unambiguous terms.

       62.     By denying coverage for any business losses incurred by Plaintiffs in connection

with the Closure Orders and the COVID-19 pandemic, CINCINNATI INSURANCE has

breached its coverage obligations under the Policy.

       63.     As a result of CINCINNATI INSURANCE’s breaches of the Policy, Plaintiffs

have sustained substantial damages for which CINCINNATI INSURANCE is liable, in an

amount to be established at trial.



                                                  13
    Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 14 of 16 PageID #:14




 COUNT III: STATUTORY PENALTY FOR BAD FAITH DENIAL OF INSURANCE
                        UNDER 215 ILCS 5/155

           64.   Plaintiffs incorporate by reference, as if fully set forth herein, the facts set forth in

paragraphs 1-63 above.

           65.   Upon receipt of the Plaintiffs’ Claims, CINCINNATI INSURANCE denied

Plaintiffs’ claim without conducting an adequate investigation, let alone a “reasonable

investigation based on all available information” as required under Illinois law. See 215 ILCS

5/154.6.

           66.   CINCINNATI INSURANCE’s denials were unreasonable and constitute

“improper claims practices” under Illinois law – namely CINCINNATI INSURANCE’s (1)

refusals to pay Plaintiffs’ claim without conducting a reasonable investigation based on all

available information and (2) failure to provide reasonable and accurate explanations of the bases

for its denial. See 215 ILCS 5/154.6 (h), (n).

           67.   CINCINNATI INSURANCE has offered no valid reason for its denial and failed

to raise any bona fide disputes as to whether the claim was covered by the Policy.

           68.   Therefore, pursuant to 215 ILCS 5/155, Plaintiffs request that, in addition to

entering a judgment in favor of Plaintiffs and against C I N C I N N A T I I N S U R A N C E for

the amount owed under the Policy at the time of judgment, the Court enter a judgment in favor

of Plaintiffs and against CINCINNATI INSURANCE for an amount equal to the greater of: (1)

60% of the amount which the trier of fact finds that Plaintiffs are entitled to recover under the

Policy, exclusive of costs; and (2) $60,000. See 215 ILCS 5/155.

           69.   Plaintiffs further request that the Court enter a judgment in favor of Plaintiffs and

against CINCINNATI INSURANCE in an amount equal to the attorneys’ fees and costs

incurred by Plaintiffs for the prosecution of this coverage action against C INC INNAT I

                                                   14
      Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 15 of 16 PageID #:15




 INS UR ANC E , which amount will be proved at or after trial, pursuant to 215 ILCS 5/155.

                                       PRAYER FOR RELIEF

                   WHEREFORE, Plaintiffs respectfully pray that this Court:

        1.         Enter a declaratory judgment on Count I of the Complaint in favor of Plaintiffs and

against CINCINNATI INSURANCE, declaring as follows:

        (a)     Plaintiffs’ losses incurred in connection with the Closure Orders and the necessary
interruption of their businesses stemming from the COVID-19 pandemic are insured losses under
the Policy;

       (b)     CINCINNATI INSURANCE has waived any right it may have had to assert
defenses to coverage or otherwise seek to bar or limit coverage for Plaintiffs’ losses by issuing a
blanket denial without conducting a proper claim investigation as required under Illinois law; and

        (c)     CINCINNATI INSURANCE is obligated to pay Plaintiffs for the full amount of
the losses incurred and to be incurred in connection with the covered business losses related to the
Closure Orders during the indemnity period and the necessary interruption of its businesses
stemming from the COVID-19 pandemic.

        2.         Enter a judgment on Count II of the Complaint in favor of Plaintiffs and against

CINCINNATI INSURANCE, and award damages for breach of contract in an amount to be

proven at trial;

        3.         Enter a judgment on Count III of the Complaint in favor of Plaintiffs and against

CINCINNATI INSURANCE in an amount equal to the greater of (1) 60% of the amount which

the trier of fact finds that Plaintiff is entitled to recover under the Policy, exclusive of costs; and

(2) $60,000;

        4.         Enter a judgment in favor of Plaintiffs and against CINCINNATI INSURANCE in

an amount equal to all attorneys’ fees and related costs incurred for the prosecution of this

coverage action against CINCINNATI INSURANCE, pursuant to 215 ILCS 5/155, which amount

is to be established at the conclusion of this action;

        5.         Award to Plaintiffs and against CINCINNATI INSURANCE prejudgment interest,

                                                    15
     Case: 1:21-cv-04671 Document #: 1 Filed: 09/01/21 Page 16 of 16 PageID #:16




to be calculated according to law, to compensate Plaintiffs for the loss of use of funds caused by

CINCINNATI INSURNCE’s wrongful refusal to pay Plaintiffs for the full amount of costs

incurred in connection with Plaintiffs’ claim.

       6.      Award Plaintiffs such other, further, and additional relief as this Court deems just

and appropriate.

                                        JURY DEMAND

        Plaintiffs hereby demand trial by jury on all issues so triable.


Date: September 1, 2021

                                                 Respectfully submitted,

                                                 CLIFFORD LAW OFFICES, P.C.

                                            By: /s/ Richard F. Burke, Jr.
                                                One of the Attorneys for Plaintiffs


Richard F. Burke, Jr.
rfb@cliffordlaw.com
Shannon M. McNulty
smm@cliffordlaw.com
James C. Pullos
jcp@cliffordlaw.com
CLIFFORD LAW OFFICES, P.C.
120 North LaSalle
36th Floor
Chicago, IL 60602
(312) 899-9090




                                                   16
